COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

 Cause number:             01-20-00832-CV
 Style:                    International Alliance Group and Triten Corporation
                           v. Koch Industries, Inc., Koch Engineered Solutions, LLC, and David
                           Dotson
 Date motion filed:        February 22, 2022
 Type of motion:           Unopposed Motion to Postpone Oral Argument
 Party filing motion:      Appellees


Ordered that motion is:

           Granted


           Denied
           Appellees have filed an Unopposed Motion to Postpone Oral Argument due to a
           scheduling conflict. The Court grants the motion and withdraws this case from
           submission and oral argument on February 24, 2022, and resets this case for submission
           and oral argument in person on March 8, 2022 at 1:30 p.m.




Judge’s signature: /s/ Amparo Guerra
                Acting individually         Acting for the Court

Date: February 22, 2022